DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehisa et al. (CN-1233488-C), hereinafter Hidehisa.
	Regarding Claim 1, Hidehisa teaches a mold flux with a composition as shown in Table 1.
Table 1
Material
Claim
Hidehisa
Citation
Relationship


Min
Max


CaO
25-60
40
42
P. 31 Par. 4
Within
SiO2
15-45
30
32.9
P. 31 Par. 4
Within
F
5-25
9
11
P. 31 Par. 4
Within
Li2O
0-20
0
2
P. 31 Par. 4
Within
Na2O
0-20
8.5
11
P. 31 Par. 4
Within
S
0.5-1
0
0.03
P. 31 Par. 4
Discussed below
CaO, SiO2, F, S, Li2O, Na2O, and K2O
90-100
87.5
99.1
By amounts above
Overlapping
Formula 4
 
31.47843
42.41655
By amounts above
 
Formula 5
 
30
32.9
By amounts above
 
Formula 6
 
-0.58015
11.86848
By amounts above
 
Formula 7
 
11.475
18.33
By amounts above
 
f(1)
0.9-1.9
0.956791
1.413885
By amounts above
Within
f(2)
0.1-0.4
-0.00776
0.161813
By amounts above
Overlapping
f(3)
0-0.4
0.132213
0.229675
By amounts above
Within


	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Hidehisa does not disclose a content of K2O which constitutes a content of 0% which is within the claimed 0 to 20 mass% of a total of Li2O, Na2O, and K2O.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Hidehisa further teaches a S content of 0-0.3 (P. 31 Par. 4) which does not overlap the claimed 0.5 to 1 mass% of S. 
However, Hidehisa repeatedly states that a benefit of the invention over the prior art is the removal of the need to restrict S due to the composition of Hidehisa causing S fixation (P. 29 Par. 1-2, P. 33 Par. 12, P. 35 Par. 12, P. 36 Par. 1, P. 36 Par. 6-7). Since the S content is the only non-overlapping component between the composition of Hidehisa and the claimed composition, and Hidehisa further indicates a larger allowable S content as a benefit of Hidehisa, the difference in S content is not considered inventive since “it is not inventive to discover the optimum or workable ranges by routine experimentation” see MPEP 2144.05(II)(A).
	
	Regarding Claim 3, Hidehisa teaches the claim elements as discussed above. As discussed above, the difference in S content is not considered inventive.

	Regarding Claim 4, Hidehisa teaches the claim elements as discussed above. Hidehisa further teaches the mold flux including 1-4.5 wt% Al2O3 (P. 31 par. 4) which overlaps the claimed the base material composition further contains 0 to 4 mass% of Al-2O3.

	 Regarding Claim 5, Hidehisa teaches the claim elements as discussed above. Hidehisa further teaches the solidification temperature of the flux being 1050-1250˚C (P. 31 Par. 4) which overlaps the claimed base material composition has a solidification point of 1150 to 1400˚C.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

	Regarding Claim 6, Hidehisa teaches the claim elements as discussed above. Hidehisa further teaches the product of viscosity in poise measured at 1300˚C and casting speed m/min being less than or equal to 3 (P. 31 Par. 5) and the casting speed being 1.2 m/min or more (P. 31 Par. 4) which results in a viscosity of 2.5 poise or less at 1300˚C which overlaps the claimed base material composition has a viscosity of 2 poise or less at 1300˚C.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	
	Regarding Claim 7, Hidehisa teaches the claim elements as discussed above. Hidehisa does not explicitly disclose a basicity of the mold flux. 
	However, since Hidehisa teaches the claimed composition and properties of the mold flux as discussed above, a person having ordinary skill in the art would expect the claimed base material composition has a basicity of 1.2 to 2.1 to flow naturally from the mold flux according to Hidehisa. 

	Regarding Claim 8, Hidehisa teaches the claim elements as discussed above. As discussed above, Hidehisa teaches a composition which results in a sum of CaO, SiO2, F, S, Li2O, Na2O, and K2O being 87.5-2, F, S, Li2O, Na2O, and K2O is 90 to 98 mass% in the base material composition.

	Regarding Claim 9, Hidehisa teaches the claim elements as discussed above. Hidehisa further does not teach the mold flux including carbon which constitutes an amount of 0% which is within the claimed 0 to 10 parts by mass of C is contained with respect to 100 parts by mass of the base material composition.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Response to Arguments
Applicant’s arguments, see P. 4 Par. 3, P. 5 Par. 3, filed 08/18/2021, with respect to the combination of CN '488 and Francois in the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. rejection over the combination of CN '488 and Francois has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736